FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2021

                                       No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                                 v.

       GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1245-CV-C
                          Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER
         On March 24, 2021, we ordered appellant Post Oak Clean Green, Inc. to show
cause in writing why its appeal should not be dismissed for lack of jurisdiction. On April
8, 2021, Post Oak Clean Green, Inc. filed a response stating it had amended its notice of
appeal to indicate that it sought to appeal the trial court’s denial of appellant Texas
Commission on Environmental Quality’s plea to the jurisdiction under section
51.014(a)(8) of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014(a)(8) (“A person may appeal from an interlocutory appeal of a
district court . . . that . . . grants or denies a plea to the jurisdiction by a governmental
unit”). We conclude this response is sufficient. We therefore retain appellant Post Oak
Clean Green, Inc.’s appeal on this court’s docket.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court